FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTOUR DANIELIAN,                                 No. 08-73014

               Petitioner,                        Agency No. A072-517-541

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2013 **
                                 Pasadena, California

Before:        KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
               Judges.


       Danielian hasn’t established that the evidence compels reversal. See Singh

v. INS, 134 F.3d 962, 966 (9th Cir. 1998). The events Danielian described didn’t



          *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2

rise to the level of persecution. Persecution doesn’t include every sort of treatment

our society regards as unjust or offensive. See Fisher v. INS, 79 F.3d 955, 961 (9th

Cir. 1996). Nor did Danielian present “credible, direct, and specific evidence” to

support his fear of future persecution. Duarte de Guinac v. INS, 179 F.3d 1156,

1159 (9th Cir. 1999).

      Because Danielian hasn’t met the standard for asylum, he can’t meet the

more rigorous standard for withholding of removal. Nahrvani v. Gonzales, 399
F.3d 1148, 1154 (9th Cir. 2005). In addition, “substantial evidence supports the

IJ’s denial for relief under” the Convention Against Torture because Danielian

hasn’t presented evidence that it is “more likely than not” that he will be tortured if

returned to Armenia. Id.


      PETITION DENIED.